SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

414
CA 16-01522
PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


SUE STOYELL, AS TRUSTEE OF STOYELL LIVING TRUST,
PETITIONER-RESPONDENT,

                      V                                             ORDER

LISA F. BRESEE, RESPONDENT-APPELLANT.


LEGAL SERVICES OF CENTRAL NEW YORK, INC., SYRACUSE (TRISTA F. O’HARA
OF COUNSEL), FOR RESPONDENT-APPELLANT.

BOYLE & ANDERSON, P.C., AUBURN (MICHAEL D. QUILL, JR., OF COUNSEL),
AUBURN, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Cayuga County Court (Thomas G. Leone,
J.), entered April 29, 2016. The order affirmed a judgment of the
Town of Sempronius Justice Court entered on July 8, 2015.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 24, 2017                         Frances E. Cafarell
                                                   Clerk of the Court